Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2, 5-6, 11 and 13, in the reply filed on 5/7/21 is acknowledged.
Claims 16-17, 20, 25, 30, 33-38, 41, 42, and 44 (Group II and III) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/7/21
While the election was made without traverse, applicant's request to withdraw the restriction requirement in the reply filed on 5/7/21 is acknowledged.  Applicant’s ground(s) to withdraw is based on that independent claims 16 and 36 have been amended to depend from claim 1.  This is not found persuasive because the restriction requirement of Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of a substrate, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US Pub. No. 2013/0171628 (“Di Carlo et al.”).  The shared technical feature lacks novelty or inventive step in view of Di Carlo et al. because Di Carlo et al. discloses in e.g., [0011], a microfluidic device includes a substrate containing at least one microfluidic channel coupled to at least one inlet and an outlet.  Thus, Di Carlo et al. demonstrates the substrate is well-known in the art. The requirement is still deemed proper and is therefore made FINAL.
Applicant’s filing of claims 1-2, 5-6, 11, 13, 16-17, 20, 25, 30, 33-38, 41-42, and 44 on 5/7/21 is acknowledged.  Claims 3-4, 7-10, 12, 14-15, 18-19, 21-24, 26-29, 31-32, 39-40, 43, and 45 were canceled.  Claims 16-17, 20, 25, 30, 33-38, 41, 42, and 44 are withdrawn without traverse.  Claims 1-2, 5-6, 11 and 13 are under examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/18 was acknowledged.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: “embedment’s” in paragraph [0076] of the specification appears to be misspelled.  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the length of the channel up to the expansion region is from about 500 µm to about 6 mm (claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-6, 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because the claim is not clear as to what structure(s) is intended to achieve the “generate a vortex within the at least one expansion region in response to fluid through the microfluidic channel” function.  For examination purposes, the Office will give the claim language the appropriate weight and interpret the claim language as intended use and/or functional claim language. 

Claim 5 is rejected because it is unclear how Young’s modulus structurally further defines the claimed microfluidic chip.  
The term "about" in claims 5 and 6 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The originally filed disclosure does not appear to provide any indication on how to determine the range encompassed by the term “about”.
Claim 6 is rejected because “the channel” and “the expansion region” raise an antecedent basis issue.  The Office recommends amending “the channel” to “the at least one microfluidic channel”; and amending “the expansion region” to “the at least one expansion region”. 
Claim 6 is rejected because “length of the channel up to the expansion region is from about 500 µm to about 6 mm” is unclear.  Because the length of the channel is from two different points, and one of points pertains to the point up to the expansion region, it is unclear what the other point pertains to.  
Claim 11 is rejected because “the expansion” and “the axis of flow” raise an antecedent basis issue.  The Office recommends amending “the expansion region” to “the at least one expansion region”; and amending “the axis of flow” to “an axis of flow”. 
Claim 13 is rejected because “the trapped cells” raise an antecedent basis issue.  
Claim Interpretation
The Office asserts that terms and phrases like “configured to” constitutes a recitation of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such “configured to” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly conveys to a person of ordinary skill in the art.  While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Di Carlo et al. (“Di Carlo,” US Pub. No. 2013/0171628, cited in IDS) in view of Toner (US Pub. No. 2011/0294187). 
As to claim 1, Di Carlo discloses a microfluidic chip for isolating cells or particles from a fluid (e.g., microfluidic device, [0042] et seq.), the microfluidic chip comprising: a rigid substrate (e.g., substrate, [0042] et seq.) made from conventional materials used for microfluidic device, which include glass, silicon, or polydimethylsiloxane (PDMS) (e.g., [0042] et seq.); and at least one microfluidic channel (e.g., microfluidic channel, [0042] et seq.) disposed in the substrate between an inlet (e.g., inlet, [0042] et seq.) and an outlet (e.g., outlet, [0042] et seq.) and having a length (length may also vary but it generally is several centimeters in length, e.g., 4.5 cm, [0042] et seq.), the microfluidic 
Regarding claim 1, while Di Carlo discloses a rigid substrate made from conventional materials used for microfluidic device, which include glass, silicon, or PDMS in e.g., [0042] et seq., Di Carlo does not specifically disclose a substrate made of, for example, poly(methyl methacrylate) (PMMA).  Toner discloses in FIG. 1, a microfluidic device 100 having grooves 135, 140 extending into one of the walls defining a channel 115 of the device 100. In some implementations, a microfluidic device 100 can include an upper substrate 105 bonded to a lower substrate 110, each of which can be fabricated using an appropriate material. For example, the upper substrate 105 can be fabricated using an elastomer such as, for example, polydimethylsiloxane (PDMS), and the lower substrate can be fabricated using glass, PDMS, or another elastomer. Alternatively, or in addition, the substrates can be manufactured using plastics such as, for example, polymethylmethacrylate (PMMA), polycarbonate, cyclic olefin copolymer (COC), and the like. In general, the materials selected to fabricate the upper and lower substrates can be easy to manufacture, for example, easy to etch, and can offer optical properties that facilitate ease of testing, for example, can be optically clear, and can be 
As to claim 2, see claim 1 above. 
As to claim 6, see e.g., [0042] and [0051] et seq.
As to claim 11, see e.g., [0048] et seq.
As to claim 13, see e.g., claim 1 above, and [0008] et seq.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Di Carlo in view of Toner, as applied to claim 1 above, and further in view of Facer et al. (“Facer,” US Pub. No. 2009/0257920).
See Di Carlo and Toner supra.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  



/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



8/12/2021